           Case 1:19-cv-01692-DAD-GSA Document 11 Filed 03/01/21 Page 1 of 2



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS TORRES,                                 1:19-cv-01692-DAD-GSA-PC
12                 Plaintiff,                      ORDER STRIKING FIRST AMENDED
                                                   COMPLAINT FOR LACK OF
13         v.                                      SIGNATURE
                                                   (ECF No. 9.)
14   SUPERIOR COURT OF CALIFORNIA
     COUNTY OF RIVERSIDE, et al.,                  ORDER FOR PLAINTIFF TO FILE A
15                                                 SECOND AMENDED COMPLAINT
                 Defendants.                       BEARING HIS SIGNATURE WITHIN
16                                                 THIRTY DAYS
17                                                 ORDER FOR CLERK TO SEND
                                                   PLAINTIFF A § 1983 FORM COMPLAINT
18

19

20          Jesus Torres (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action
21   pursuant to 42 U.S.C. § 1983.
22          On February 25, 2021, Plaintiff filed the First Amended Complaint. (ECF No. 9.) The
23   First Amended Complaint is not signed by Plaintiff. All filings submitted to the court must bear
24   the signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a).
25          Accordingly, IT IS HEREBY ORDERED that:
26          1.      Plaintiff’s First Amended Complaint, filed on February 25, 2021, is STRICKEN
27                  from the record for lack of signature;
28          2.      The Clerk’s Office shall send Plaintiff a § 1983 form complaint;

                                                      1
          Case 1:19-cv-01692-DAD-GSA Document 11 Filed 03/01/21 Page 2 of 2



1         3.    Within thirty days from the date of service of this order, Plaintiff is required to
2               file a Second Amended Complaint bearing Plaintiff’s original signature; and
3         4.    Plaintiff’s failure to comply with this order may result in a recommendation that
4               this case be dismissed.
5
     IT IS SO ORDERED.
6

7      Dated:   February 26, 2021                             /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
